Le.com
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 21 claims and claims 1-21 are pending.

EXAMINER’S NOTES
The referenced citations made in the rejection(s) below are intended to exemplify areas in the prior art document(s) in which the Examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the Applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate Examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is similar to claim 20 except that the limitations constitute non-functional descriptive material. The claim is directed to storing a video bitstream in a non-transitory computer readable recording medium (CRM), e.g. CD, DVD, without any functionality associated with the generation of the video bitstream. Note that in claim 20, the non-transitory CRM contains the instructions which when executed by the processor associated with the CRM, performs the functionality as mentioned. However, claim 21 is directed to mere storing of a video bitstream into a non-transitory CRM as a result of execution of a method. Therefore this falls under non-functional descriptive material as described in MPEP 2111.05 B.III. Even though MPEP recommends addressing the scenario in view of 35 USC 101 rejection, however, the Examiner believes the advancement of prosecution may result in amendments that may potentially diverge the claim away from 35 USC 101 realm.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,146,785 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:


17369026 (Instant Application)
11,146,785 B2 (Patent)

Claim 1
Claim 1
1
A method for processing video data, comprising: 

A method for processing video data, comprising:
2
maintaining one or multiple tables, wherein each table includes one or more motion candidates derived from one or more video blocks that have been coded, and arrangement of the motion candidates in the each table is based on a sequence of addition of the motion candidates into the each table; 

maintaining one or multiple tables, wherein each table includes one or more motion candidates derived from one or more video blocks that have been coded, and arrangement of the motion candidates in the each table is based on a sequence of addition of the motion candidates derived from the one or more video blocks into the each table;
3
constructing a motion candidate list for a current video block; wherein whether to use a table of the one or multiple tables to construct the motion candidate list is based on coded information of the current video block; 

constructing a motion candidate list for a current video block; wherein whether to use a table of the one or multiple tables to construct the motion candidate list is based on coded information of the current video block, wherein the coded information comprises a coding mode of the current video block, and the using the table to construct the motion candidate list comprises checking at least one motion candidate of the table to determine whether to add the checked motion candidate from the table to the candidate list;
4
determining motion information of the current video block using the motion candidate list; and 

determining motion information of the current video block using the motion candidate list; and
5
coding the current video block based on the determined motion information.  

coding the current video block based on the determined motion information.


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
The similarities in claim limitations of the instant application and the patent are highlighted in bold texts. The instant application claim 1 is broader than the patent claim 1, however, all the limitations of the instant application is recited in the patent claim. Therefore, the patent claim limitation anticipates the instant claim limitation. Therefore, the instant application claim 1 as a whole is not patentably distinct from the patent claim 1.

Claims 2-16 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over combinations of claims 2-15 of U.S. Patent No. 11,146,785 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:

Claim 17 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,146,785 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:


17369026 (Instant Application)
11,146,785 B2 (Patent)

Claim 17
Claim 16
1
An apparatus for coding video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to:
An apparatus for coding video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to:
2
maintain one or multiple tables, wherein the table includes one or more motion candidates derived from one or more video blocks that have been coded, and arrangement of the motion candidates in the table is based on a sequence of addition of the motion candidates into the table; 

maintain one or multiple tables, wherein the table includes one or more motion candidates derived from one or more video blocks that have been coded, and arrangement of the motion candidates derived from the one or more video blocks in the table is based on a sequence of addition of the motion candidates into the table; 
3
construct a motion candidate list for a current video block; wherein whether to use a table of the one or multiple tables to construct the motion candidate list is based on coded information of the current video block; 

construct a motion candidate list for a current video block; wherein whether to use a table of the one or multiple tables to construct the motion candidate list is based on coded information of the current video block, wherein the coded information comprises a coding mode of the current video block, and the using the table to construct the motion candidate list comprises checking at least one motion candidate of the table to determine whether to add the checked motion candidate from the table to the candidate list;
4
determine motion information of the current video block using the motion candidate list; and 

determine motion information of the current video block using the motion candidate list; and
5
code the current video block based on the determined motion information.  

code the current video block based on the determined motion information.


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
The similarities in claim limitations of the instant application and the patent are highlighted in bold texts. The instant application claim 17 is broader than the patent claim 16, however, all the limitations of the instant application is recited in the patent claim. Therefore, the patent claim limitation anticipates the instant claim limitation. Therefore, the instant application claim 17 as a whole is not patentably distinct from the patent claim 16.

Claims 18-19 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over combinations of claims 17-19 of U.S. Patent No. 11,146,785 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:

Claim 20 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,146,785 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:


17369026 (Instant Application)
11,146,785 B2 (Patent)

Claim 20
Claim 18
1
A non-transitory computer-readable storage medium storing instructions that cause a processor to: 

A non-transitory computer-readable storage medium storing instructions that cause a processor to:
2
maintain one or multiple tables, wherein the table includes one or more motion candidates derived from one or more video blocks that have been coded, and arrangement of the motion candidates in the table is based on a sequence of addition of the motion candidates into the table; 

maintain one or multiple tables, wherein the table includes one or more motion candidates derived from one or more video blocks that have been coded, and arrangement of the motion candidates in the table is based on a sequence of addition of the motion candidates derived from the one or more video blocks into the table; 
3
construct a motion candidate list for a current video block; wherein whether to use a table of the one or multiple tables to construct the motion candidate list is based on coded information of the current video block; 

construct a motion candidate list for a current video block; wherein whether to use a table of the one or multiple tables to construct the motion candidate list is based on coded information of the current video block, wherein the coded information comprises a coding mode of the current video block, and the using the table to construct the motion candidate list comprises checking at least one motion candidate of the table to determine whether to add the checked motion candidate from the table to the candidate list; 
4
determine motion information of the current video block using the motion candidate list; and 

determine motion information of the current video block using the motion candidate list; and
5
code the current video block based on the determined motion information.  

code the current video block based on the determined motion information.


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
The similarities in claim limitations of the instant application and the patent are highlighted in bold texts. The instant application claim 20 is broader than the patent claim 18, however, all the limitations of the instant application is recited in the patent claim. Therefore, the patent claim limitation anticipates the instant claim limitation. Therefore, the instant application claim 20 as a whole is not patentably distinct from the patent claim 18.

Claim 21 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,146,785 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:


17369026 (Instant Application)
11,146,785 B2 (Patent)

Claim 21
Claim 20
1
A non-transitory computer-readable recording medium storing a bitstream which is generated by a method performed by a video processing apparatus, wherein the method comprises: 

A non-transitory computer-readable recording medium storing a bitstream which is generated by a method performed by a video processing apparatus, wherein the method comprises:
2
maintaining one or multiple tables, wherein each table includes one or more motion candidates derived from one or more video blocks that have been coded, and arrangement of the motion candidates in the each table is based on a sequence of addition of the motion candidates into the each table; 

maintaining one or multiple tables, wherein each table includes one or more motion candidates derived from one or more video blocks that have been coded, and arrangement of the motion candidates in the each table is based on a sequence of addition of the motion candidates derived from the one or more video blocks into the each table; 
3
constructing a motion candidate list for a current video block; wherein whether to use a table of the one or multiple tables to construct the motion candidate list is based on coded information of the current video block; 

constructing a motion candidate list for a current video block; wherein whether to use a table of the one or multiple tables to construct the motion candidate list is based on coded information of the current video block, wherein the coded information comprises a coding mode of the current video block, and the using the table to construct the motion candidate list comprises checking at least one motion candidate of the table to determine whether to add the checked motion candidate from the table to the candidate list;
4
determining motion information of the current video block using the motion candidate list; and 

determining motion information of the current video block using the motion candidate list; and
5
coding the current video block based on the determined motion information.

coding the current video block based on the determined motion information.


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
The similarities in claim limitations of the instant application and the patent are highlighted in bold texts. The instant application claim 21 is broader than the patent claim 20, however, all the limitations of the instant application is recited in the patent claim. Therefore, the patent claim limitation anticipates the instant claim limitation. Therefore, the instant application claim 21 as a whole is not patentably distinct from the patent claim 20.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-18, 20-21 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Fukushima et al. (US PGPub 2014/0286427 A1).


Regarding claim 1, Fukushima et al. disclose a method for processing video data ([0002]), comprising: 
maintaining one or multiple tables ([0114]; [0113], L6-10, L13-16; It discloses creating at least one table or list called mvpListL0 or mvpListL1. [0191] and [0193] also teach two different lists LX, LY), wherein each table includes one or more motion candidates derived from one or more video blocks that have been coded ([0135], [0137]; [0241], L1-5; It discloses that the candidate list mvpListLX is populated with motion vector predictor candidates mvLXCol, mvLXA, and mvLXB, wherein X is either “0” or “1” depending on which list is used as described in [0141]), and arrangement of the motion candidates in the each table is based on a sequence of addition of the motion candidates into the each table ([0241], L6-16; It discloses adding the motion vector predictors mvLXCol, mvLXA, and mvLXB in to the candidate list in a sequence based on a priority ordering and high priority Motion Vector Predictors (MVP) are arranged in the front side of the MVP list); 
constructing a motion candidate list for a current video block (Fig. 16 shows the construction of MVP candidate list. See also Fig. 15, step S203. See also [0284]); wherein whether to use a table of the one or multiple tables to construct the motion candidate list is based on coded information of the current video block ([0005], L11-17; [0191], [0193]; Fig. 18 shows whether the one list LX or the other list LY will be used is determined based on the coding information of mode_intra and same reference picture and same reference list); 
determining motion information of the current video block using the motion candidate list (Fig. 15, S203-S205 show the steps of constructing the MVP list, selecting an MVP from the list corresponding to an index number in the list and finally determining the motion vector of the current block using the selected MVP from the list); and 
coding the current video block based on the determined motion information ([0115], Fig. 5 shows the coding of the current block (shaded) based on the motion vector information of the MVP candidates A0-A1, B0-B2 constituting the MVP candidates list).  

Regarding claim 2, Fukushima et al. disclose the method of claim 1, wherein the coded motion information comprises a coding mode of the current block ([0061]; It discloses coding PredMode which indicates which coding mode is used for the current block).  

Regarding claim 4, Fukushima et al. disclose the method of claim 1, wherein the coded information comprises a size of the video block ([0057], L1-8; [0007]; Figs. 34A-B; It discloses different sizes and shapes of the coding block).  

Regarding claim 6, Fukushima et al. disclose the method of claim 1, wherein the coded information comprises a shape of the video block ([0057], L1-8; [0007]; Figs. 34A-B; It discloses different sizes and shapes of the coding block).  

Regarding claim 7, Fukushima et al. disclose the method of claim 1, wherein the coded information comprises an activation indication in a syntax element, wherein the activation indication is used to enable or disable usage of the table of the one or multiple tables (Fig. 27 shows the activation indication signals PredFlagL0 and PredFlagL1, based on which it is determined whether the MVP list L0 is enabled or list L1 is enabled, wherein Fig. 10, 11 shows the syntax elements where these activation signals are coded).  

Regarding claim 8, Fukushima et al. disclose the method of claim 1, wherein the motion candidate list is constructed using a table selected from the multiple tables ([0075]; It discloses for a bi-prediction mode the list is created using both the L0 and L1 lists).  

Regarding claim 9, Fukushima et al. disclose the method of claim 8, wherein the selected table is updated using the determined motion information of the current video block (Fig. 31 shows the updating of the MVP candidates list based on the availability flags wherein the availability flag indicates that the MVP candidate has available motion information which identifies the candidate to be eligible to be added to the list).  

Regarding claim 10, Fukushima et al. disclose the method of claim 1, wherein the one or multiple tables include a table used to predict one or more video blocks in a region different from that comprising video blocks from which the motion candidates in the table are derived (Fig. 8 shows the different regions (A0-A1, B0-B1-B2) from where the different motion vector predictors are acquired to create the MVP candidate list for the target video block to be predicted (shaded block) which is also a different region than the regions of all the MVP candidates).  

Regarding claim 11, Fukushima et al. disclose the method of claim 10, wherein the region is one of a frame, a slice or a tile ([0094], L1-4; It discloses a picture, which could be a frame, or a slice. Moreover, Fig. 10 shows a slice header meaning the region is a slice).  

Regarding claim 12, Fukushima et al. disclose the method of claim 8, wherein the table used to construct the motion candidate list is selected based on at least one of: a reference picture, a slice type, or a quantization parameter of the current video block ([0082], L1-7; it discloses generating MVP candidates based on a reference picture).  

Regarding claim 13, Fukushima et al. disclose the method of claim 1, wherein using the table to construct the motion candidate list comprises: 
checking one or more candidates in the table in an order during constructing the motion candidate list, if the table is used to construct the motion candidate list ([0117]-[0118]; It discloses the ordering of the MVP candidates in the list generation).   

Regarding claim 14, Fukushima et al. disclose the method of claim 1, wherein the motion candidate in the table is associated with motion information which includes at least one of: block position information indicating source of the motion information ([0104]; It discloses the position of the source blocks where the MVP candidates can come from), a prediction direction ([0004], L17-22), a reference picture index ([0084]; Fig. 11 shows ref_idx_l0), motion vector values, intensity compensation flag, affine flag, motion vector difference precision, or motion vector difference value ([0113]; It discloses motion vector difference mvdL0), a filter parameter used in a filtering process ([0090]; It discloses a filtering process).  

Regarding claim 15, Fukushima et al. disclose the method of claim 1, wherein the coding comprises encoding the current video block into bitstream (Fig. 1, reference numeral 109).  

Regarding claim 16, Fukushima et al. disclose the method of claim 1, wherein the coding comprises decoding the current video block from the bitstream ([0017], L1-5; Fig. 2, reference numeral 202).  

Regarding claim 17, Fukushima et al. disclose an apparatus for coding video data comprising a processor and a non-transitory memory with instructions thereon ([0270]), wherein the instructions upon execution by the processor, cause the processor to: 
maintain one or multiple tables ([0114]; [0113], L6-10, L13-16; It discloses creating at least one table or list called mvpListL0 or mvpListL1. [0191] and [0193] also teach two different lists LX, LY), wherein the table includes one or more motion candidates derived from one or more video blocks that have been coded ([0135], [0137]; [0241], L1-5; It discloses that the candidate list mvpListLX is populated with motion vector predictor candidates mvLXCol, mvLXA, and mvLXB, wherein X is either “0” or “1” depending on which list is used as described in [0141]), and arrangement of the motion candidates in the table is based on a sequence of addition of the motion candidates into the table ([0241], L6-16; It discloses adding the motion vector predictors mvLXCol, mvLXA, and mvLXB in to the candidate list in a sequence based on a priority ordering and high priority Motion Vector Predictors (MVP) are arranged in the front side of the MVP list); 
construct a motion candidate list for a current video block (Fig. 16 shows the construction of MVP candidate list. See also Fig. 15, step S203. See also [0284]); wherein whether to use a table of the one or multiple tables to construct the motion candidate list is based on coded information of the current video block ([0005], L11-17; [0191], [0193]; Fig. 18 shows whether the one list LX or the other list LY will be used is determined based on the coding information of mode_intra and same reference picture and same reference list); 
determine motion information of the current video block using the motion candidate list (Fig. 15, S203-S205 show the steps of constructing the MVP list, selecting an MVP from the list corresponding to an index number in the list and finally determining the motion vector of the current block using the selected MVP from the list); and 
code the current video block based on the determined motion information ([0115], Fig. 5 shows the coding of the current block (shaded) based on the motion vector information of the MVP candidates A0-A1, B0-B2 constituting the MVP candidates list).  

Regarding claim 18, Fukushima et al. disclose the apparatus of claim 17, wherein the coded motion information comprises a coding mode of the current block ([0061]; It discloses coding PredMode which indicates which coding mode is used for the current block).  

Regarding claim 20, Fukushima et al. disclose a non-transitory computer-readable storage medium storing instructions that cause a processor ([0270]) to: 
maintain one or multiple tables ([0114]; [0113], L6-10, L13-16; It discloses creating at least one table or list called mvpListL0 or mvpListL1. [0191] and [0193] also teach two different lists LX, LY), wherein the table includes one or more motion candidates derived from one or more video blocks that have been coded ([0135], [0137]; [0241], L1-5; It discloses that the candidate list mvpListLX is populated with motion vector predictor candidates mvLXCol, mvLXA, and mvLXB, wherein X is either “0” or “1” depending on which list is used as described in [0141]), and arrangement of the motion candidates in the table is based on a sequence of addition of the motion candidates into the table ([0241], L6-16; It discloses adding the motion vector predictors mvLXCol, mvLXA, and mvLXB in to the candidate list in a sequence based on a priority ordering and high priority Motion Vector Predictors (MVP) are arranged in the front side of the MVP list); 
construct a motion candidate list for a current video block (Fig. 16 shows the construction of MVP candidate list. See also Fig. 15, step S203. See also [0284]); wherein whether to use a table of the one or multiple tables to construct the motion candidate list is based on coded information of the current video block ([0005], L11-17; [0191], [0193]; Fig. 18 shows whether the one list LX or the other list LY will be used is determined based on the coding information of mode_intra and same reference picture and same reference list); 
determine motion information of the current video block using the motion candidate list (Fig. 15, S203-S205 show the steps of constructing the MVP list, selecting an MVP from the list corresponding to an index number in the list and finally determining the motion vector of the current block using the selected MVP from the list); and 
code the current video block based on the determined motion information ([0115], Fig. 5 shows the coding of the current block (shaded) based on the motion vector information of the MVP candidates A0-A1, B0-B2 constituting the MVP candidates list).  

Regarding claim 21, Fukushima et al. disclose a non-transitory computer-readable recording medium storing a bitstream which is generated by a method performed by a video processing apparatus ([0270]), wherein the method comprises: 
maintaining one or multiple tables ([0114]; [0113], L6-10, L13-16; It discloses creating at least one table or list called mvpListL0 or mvpListL1. [0191] and [0193] also teach two different lists LX, LY), wherein each table includes one or more motion candidates derived from one or more video blocks that have been coded ([0135], [0137]; [0241], L1-5; It discloses that the candidate list mvpListLX is populated with motion vector predictor candidates mvLXCol, mvLXA, and mvLXB, wherein X is either “0” or “1” depending on which list is used as described in [0141]), and arrangement of the motion candidates in the each table is based on a sequence of addition of the motion candidates into the each table ([0241], L6-16; It discloses adding the motion vector predictors mvLXCol, mvLXA, and mvLXB in to the candidate list in a sequence based on a priority ordering and high priority Motion Vector Predictors (MVP) are arranged in the front side of the MVP list); 
constructing a motion candidate list for a current video block (Fig. 16 shows the construction of MVP candidate list. See also Fig. 15, step S203. See also [0284]); wherein whether to use a table of the one or multiple tables to construct the motion candidate list is based on coded information of the current video block ([0005], L11-17; [0191], [0193]; Fig. 18 shows whether the one list LX or the other list LY will be used is determined based on the coding information of mode_intra and same reference picture and same reference list); 
determining motion information of the current video block using the motion candidate list (Fig. 15, S203-S205 show the steps of constructing the MVP list, selecting an MVP from the list corresponding to an index number in the list and finally determining the motion vector of the current block using the selected MVP from the list); and 
coding the current video block based on the determined motion information ([0115], Fig. 5 shows the coding of the current block (shaded) based on the motion vector information of the MVP candidates A0-A1, B0-B2 constituting the MVP candidates list).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US PGPub 2014/0286427 A1) in view of Hu et al. (US PGPub 2019/0230376 A1).

Regarding claim 3, Fukushima et al. teach the method of claim 2.
But it fails to teach wherein if the coding mode is an affine mode, the one or multiple tables are not used to construct the motion candidate list.
However, Hu et al. teach a system in the same field of endeavor ([0067]), where it teaches if the coding mode is an affine mode, the one or multiple tables are not used to construct the motion candidate list (Hu et al.; [0149]-[0150], Fig. 9; Eqn. 3; It teaches under affine motion model the motion vector of the current block 900 is being calculated by solving Eqn. 3 where the motion vectors of the control points (902, 904) of the current block are used instead of MVP candidate list comprising blocks on the left and top side of the current block)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Fukushima et al’s invention of motion vector predictor list generation process to include Hu et al's usage of affine motion model without MVP candidate list, because it reduces encoding time and energy usage (Hu et al.; [0035], L4-9).

Regarding claim 19, Fukushima et al. teach the apparatus of claim 18.
But it fails to teach wherein if the coding mode is an affine mode, the one or multiple tables are not used to construct the motion candidate list.
However, Hu et al. teach a system in the same field of endeavor ([0067]), where it teaches if the coding mode is an affine mode, the one or multiple tables are not used to construct the motion candidate list (Hu et al.; [0149]-[0150], Fig. 9; Eqn. 3; It teaches under affine motion model the motion vector of the current block 900 is being calculated by solving Eqn. 3 where the motion vectors of the control points (902, 904) of the current block are used instead of MVP candidate list comprising blocks on the left and top side of the current block)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Fukushima et al’s invention of motion vector predictor list generation process to include Hu et al's usage of affine motion model without MVP candidate list, because it reduces encoding time and energy usage (Hu et al.; [0035], L4-9).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (US PGPub 2014/0286427 A1) in view of Lim et al. (US PGPub 2019/0200040 A1) (Disclosed in IDS).

Regarding claim 5, Fukushima et al. teach the method of claim 4.
Although, Fukushima et al. in [0068]-[0069], teach the selection of MVP candidates based on the size of the video block being larger or smaller than the neighboring blocks, but it does not explicitly teach if the size of the video block is smaller than a predetermined size, the one or multiple tables are not used to construct the motion candidate list.  
However, Lim et al. teach a system in the same field of endeavor (Abstract), where it teaches if the size of the video block is smaller than a predetermined size, the one or multiple tables are not used to construct the motion candidate list ([0252]-[0253]; Fig. 16; It teaches that when the current block 1601 or 1602 or 1603 or 1604 is smaller than the block size of 1600, then it (1601 or 1602 or 1603 or 1604) shares the derived spatial merge candidate of the block 1600 instead of having a list of its own).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Fukushima et al’s invention of motion vector predictor list generation process to include Lim et al's usage of video block size in determining candidate list without using the predetermined lists, because it minimizes encoding cost as well as complexity because of coding information sharing (Lim et al.; [0253]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “MOTION VECTOR PREDICTION FOR AFFINE MOTION MODELS IN VIDEO CODING” - Chen et al., US PGPub 2018/0098063 A1.
2. “IMAGE DECODING APPARATUS FOR DECODING A CURRENT PICTURE WITH PREDICTION USING ONE OR BOTH OF A FIRST REFERENCE PICTURE LIST AND A SECOND REFERENCE PICTURE LIST” - Sugio et al., US PGPub 2018/0262753 A1.
3. “METHOD AND APPARATUS OF EXTENDED MOTION VECTOR PREDICTOR” - Lin et al., US PGPub 2012/0134415 Al.
4. “METHOD AND APPARATUS FOR IMAGE CODING/DECODING” - Lim et al., US PGPub 2020/0228825 A1.
5. “VIDEO ENCODING METHOD, VIDEO ENCODING APPARATUS, VIDEO DECODING METHOD, VIDEO DECODING APPARATUS, AND VIDEO ENCODING/DECODING APPARATUS” - Sugio et al., US PGPub 2016/0241867 A1.
6. “METHOD AND DEVICE FOR ENCODING A SEQUENCE OF IMAGES AND METHOD AND DEVICE FOR DECODING A SEQUENCE OF IMAGES” - Laroche, US PGPub 2019/0215529 Al.
7.“METHOD AND APPARATUS FOR BUILDING MOTION VECTOR LIST FOR MOTION VECTOR PREDICTION” - Lin, US PGPub 2018/0343467 A1.
8. “PERFORMING MOTION VECTOR PREDICTION FOR VIDEO CODING” - Chien et al., US PGPub 2012/0195368 Al.
9. “COMBINATION OF INTER-PREDICTION AND INTRA-PREDICTION IN VIDEO CODING” - Zhang et al., US PGPub 2018/0376149 A1.
10. “CODING MOTION INFORMATION OF VIDEO DATA USING CODING STRUCTURE-BASED CANDIDATE LIST CONSTRUCTION” - Zhang et al., US PGPub 2019/0116374 Al.
11. “COMMON MOTION INFORMATION CANDIDATE LIST CONSTRUCTION PROCESS” - Seregin et al., US PGPub 2013/0272412 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485